PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/011,798
Filing Date: 1 Feb 2016
Appellant(s): JX Nippon Mining & Metals Corporation



__________________
WILLIAM BAK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 9-11, and 13-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2000-256836 (A) to Suzuki et al. (“Suzuki”) (abstract and computer-generated translation) in view of US 2007/0243095 (A1) to Ivanov (“Ivanov”) and further in view of JP H07-076771 (A) to Anami et al. (“Anami”) (abstract and computer-generated translation).

(3) Response to Argument
Appellant argues that none of the cited prior art references disclose the existence of a layer that extends between 1 mm to 10 mm below a surface of the sputtering target and that is required to consist of crystal grains no greater than 50 µm in size.  Appeal Brief (hereinafter, “Brief”) at page 6 of 18.
In response, Suzuki teaches a tungsten target having a crystal grain size of 80 µm or less.  Abstract; para. [0005].  In one example, the crystal grain diameter is 38 µm (para. [0010] – Embodiment 2), which is less than 50 µm.
Although Suzuki is silent as to whether the sputtering target contains a region from 1 mm to 10 mm below the surface that consists of crystal grains no greater than 50 µm in size, Suzuki’s method of manufacture, as modified by Ivanov and Anami, is identical or substantially identical to the process of making the claimed invention.  Therefore, any claimed properties or functions are presumed to be inherent, and such a finding establishes a prima facie case of anticipation or obviousness, per MPEP § 2112.01(I). 
In the present instance, Suzuki discloses a method of manufacture that is substantially identical to the method of manufacture used to make the claimed invention.  Suzuki’s manufacturing method includes the following steps: filling a graphite die (mold) with tungsten powder having a purity of 99.999%, forming a vacuum of 10-2 Pa, applying a pressure of 30 MPa while applying a high-frequency current to generate plasma between powder surfaces, and sintering the powders at a temperature of 1550oC for 2 hours.  Para. [0009], [0010].  The manufacturing method used to make the claimed invention includes the following steps: filling a graphite die with tungsten powder having a purity of 99.999%, depressurizing the die to a vacuum of 10-2 Pa, applying a pressure of 30 MPa while applying a high-frequency current to generate plasma between powder surfaces, and sintering the powders at a temperature of 1550oC for 2 hours.  Specification at para. [0038]-[0041] (Example 2).
Although Suzuki is silent regarding the phosphorus and carbon contents of the tungsten powder, Suzuki teaches a tungsten powder purity of 99.999%, meaning that the impurity level is 0.001% (10 ppm).  Therefore, the impurity content of the powder would not be expected to exceed 10 ppm.  
Additionally, the prior art discloses that there are low amounts of phosphorus in high-purity tungsten target blanks and that carbon content should be limited in tungsten powders used to make tungsten targets.  This is supported by Ivanov, which teaches that phosphorus is present in trace amounts as small as 0.025 ppm and 0.027 ppm in tungsten blanks (page 2 – table at right column), and by Anami, which teaches keeping carbon to 30 ppm or less in particles treated by a high-purification process (abstract; para. [0008], [0009], [0013]).  Low impurity levels reduce particle formation and soft errors and improves the specific resistance of sputtered films.  Anami at abstract; para. [0001], [0003].  Particle generation should be minimized.  Ivanov at para. [0003]; Suzuki at abstract and para. [0003], [0004].  Contamination should be kept low.  Ivanov at para. [0005].  
One of ordinary skill in the art would have been motivated to have ensured the reduction of impurities, such as the phosphorus and carbon, in the powders and sputtering target of Suzuki in order to minimize contamination, particle generation, and soft errors.  It then follows that the sputtering target made from Suzuki’s powders, as modified by the teachings of Ivanov and Anami and subjected to Suzuki’s fabrication process, would also be expected to possess the claimed grain size structure distribution due to the prior art method being substantially identical to that of the present invention.
Appellant argues that the claimed range of phosphorus content in the sintered tungsten body is critical and that the result is entirely unexpected.  Brief at page 7 of 18.  Appellant directs attention to Examples 1-4, which contain 1 wtppm or less phosphorus and produce no or low occurrence of abnormal grains, while Comparative Examples 1 and 2 contain phosphorus in amounts as low as 1.2 wtppm and 1.7 wtppm, respectively, and generate abnormal grain growth.  Brief at page 7 of 18.  
In response, MPEP § 2144.05(III)(A) states that a prima facie case of obvious can be rebutted by showing that a claimed range is critical relative to a prior art range.  However, the prior art applied in the present instance does not raise an issue of overlapping ranges.  The comparison made in the instant case is between a claimed range and discrete values.  Ivanov's phosphorus content of 0.025 ppm and 0.027 ppm fall squarely within the claimed range of 0.01-1.0 wtppm.  Applicant’s identified range of 0.01-1.0 wtppm is described as critical to suppressing the frequency and size of abnormal grains; thus, prior art values that fall within this range would also be expected to suppress the frequency and size of abnormal grains.
Even if the comparison were between prior art (0.01-1.0 wt ppm) and claimed ranges (10 ppm or 0.001%, as derived from a powder purity of 99.999%), it has been held that the mere purity of a product, by itself, does not render the product nonobvious.  See MPEP § 2144.04(VII).  In the instant case, none of the prior art cited advocates increasing impurity level or teaches that it is advantageous to keep impurity levels elevated.  They teach the exact opposite.  Anami teaches that low impurity levels reduce particle formation and soft errors and improves the specific resistance of sputtered films.  Abstract; para. [0001], [0003].  They teach that particle generation should be minimized.  Ivanov at para. [0003]; Suzuki at abstract and para. [0003], [0004].  Ivanov teaches that contamination should be kept low.  Para. [0005].  In addition to that, Anami teaches processes on how to obtain high-purity tungsten powders.  These processes involve using ammonium metatungstate as the raw material and crystallizing tungsten compound in an acidic environment to produce tungsten powder.  Para. [0010].  The tungsten powder produced is high-grade powder containing a total impurity of 10 ppm or less.  Para. [0012], [0013].  Commercially available tungsten powder that meets impurity requirements can also be used.  Para. [0013].  Thus, the association between better target properties and lower impurity levels are both known and expected.
Appellant argues that one of ordinary skill in the art would not have looked to phosphorus content to provide a solution to the problem of abnormal grain growth.  Brief at page 7 of 18.  Appellant further states that Anami does not teach or suggest the relationship of abnormal grain growth of tungsten and phosphorus content.  Brief at page 9 of 18.  Appellant additionally argues that without knowledge of the significance of the phosphorus content, there would have been no common-sense reason or motivation for one of ordinary skill in the art to substitute the 5N powder of Ivanov for the 5N powder of Suzuki.  Brief at paragraph bridging page 10 of 18 and page 11 of 18.
In response, the prior art do not identify a specific relationship between phosphorus and abnormal grain growth.  However, in order to support a rejection under 35 U.S.C. 103, the motivation to combine prior art references need not be the same as the result or advantage discovered by applicant.  MPEP 2144(IV).  A prima facie case of obviousness is not rebutted by the mere recognition of additional advantages present but not recognized in the prior art.  MPEP § 2145(II).  Phosphorus is a known impurity element.  Ivanov at para. [0024]; page 2 – table at right column.  Impurities, by definition, are unwanted and unnecessary components of a composition or product.  Therefore, one of ordinary skill in the art would be motivated to limit the amount of any impurity, such as phosphorus, to ensure the purity of a product.  This motivation is consistent with at least Anami, which teaches that reducing the content of radioactive elements (e.g., U and Th), carbon, oxygen, and other impurities work to reduce soft errors and specific resistance (para. [0007]), which are undesirable when printing electrodes from sputtering target material.  
Appellant argues that it would not have been conceivable or obvious to lower the phosphorus content of the tungsten sputter target of Suzuki to 1 wtppm or less because the skilled person would not have been informed of any procedure taught by Ivanov that would have further decreased the impurity content of the tungsten sintered body disclosed in Example 2 of Suzuki.  Brief at page 8 of 18.  Appellant further states that methods to lower the phosphorus content of sputtering targets to 1 wtppm or lower can be found in JP H01-172226.  Brief at paragraph bridging page 8 of 18 and page 9 of 18.
In response, the prior art cited provides instructions on how to produce high-purity tungsten powders.  Anami teaches that JP H1-172226 A, along with other JP documents, discloses a method of obtaining high-grade tungsten.  Para. [0010].  Methods like those of H1-172226 A involve using ammonium metatungstate as the raw material and crystallizing tungsten compound in an acidic environment to produce tungsten powder.  Para. [0010].  The tungsten powder produced is high-grade powder containing a total impurity of 10 ppm or less.  Para. [0012], [0013].  Alternatively, commercially available tungsten powder that meets impurity requirements can be used.  Para. [0013].  Given the high-purity 99.999% powders used by Suzuki, one of ordinary skill in the art would look to Anami and the literature cited therein to obtain high-purity (5N or greater) powders to meet or exceed Suzuki’s need for low-impurity powders.
It should be noted that JP H1-172226 A in Anami is the same number as Japanese Laid-Open Patent Publication No. H1-172226, which is referred to in the instant specification (para. [0018]) and described as capable of producing tungsten powders containing 1 wtppm or less phosphorus (para. [0019]).  Therefore, methods of obtaining low-phosphorus powders have been disclosed in the prior art before the effective filing date of the present invention.
Appellant argues that Suzuki and Ivanov do not teach or suggest that a tungsten target having a phosphorus content of 1 wtppm or lower can be obtained by choosing a sintering raw powder with a low phosphorus content and that such a target can avoid abnormal grain growth.  Brief at page 9 of 18.  Appellant states that while Ivanov may include examples where the phosphorus content is 0.025 ppm and 0.027 ppm, the table lists many other impurities, and one of ordinary skill in the art would not have been motivated to select, among the high-purity tungsten target, one having a much lower phosphorus content than the others in view of Ivanov.  Brief at page 9 of 18.
In response, impurities, by definition, are unwanted and unnecessary components of a composition or product.  Phosphorus is a known impurity element.    Therefore, one of ordinary skill in the art would be motivated to limit the amount of any and all impurities, including phosphorus, to ensure the purity of a product.  
Suzuki and Ivanov teach using powders having a purity of 99.999% (5N) or more.  Suzuki at para. [0008]; Ivanov at para. [0006], [0010].  Anami specifically teaches a total impurity content of 10 ppm or less.  Abstract; para. [0009], [0013].  Ivanov discloses phosphorus impurity levels of 0.025 ppm or 0.027 ppm (page 2 – table on right col.), which fall within the claimed range.  Given the desire to use high-purity powder of 5N or more (impurity 0.001% or less or 10 ppm or less), a person of ordinary skill in the art would have been motivated to reduce the impurity content collectively, which would include elements like phosphorus, to levels as reasonably practical and/or known in the art in order to produce a target body that is as pure as possible.  
Appellant argues that one cannot conclude that the additional advantages or latent properties of abnormal grain growth prevention were present in Example 2 of Suzuki because Comparative Examples 1 and 2 show abnormal grain growth despite carrying out a process having the same parameters as Suzuki’s Example 2.  Brief at page 10 of 18.
In response, the claims are rejected based not on Suzuki alone but on Suzuki in view of Ivanov and Anami.  Because Suzuki does not measure abnormal grain growth and is silent as to the phosphorus content of the powder, one cannot determine from a reading of Suzuki alone whether Suzuki’s targets have the claimed grain size and grain distribution.  However, the rejection is based on a combination of references and for the reasons already previously stated here, in the non-final rejection dated 03/03/2021, and in the final rejection dated 09/03/2021, one of ordinary skill in the art would have been motivated to have reduced impurity content, such as phosphorus among others, to ensure purity of the target.
Appellant argues that the final Office action is in error because it is improperly based on hindsight wherein that which is only taught by the present inventors is used as a blueprint against its teacher.  Brief at page 12 of 18.
In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP § 2145(X)(A), citing In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner notes that all motivations and reasons to combine are derived from the teachings of the prior art applied.  To support a 103 obviousness rejection, the reason or motivation to modify the reference need not be the same as the advantage or result discovered by the inventor.  See MPEP § 2144(IV).

The Examiner would like to note that the Board affirmed the rejection of a tungsten target based on the combination of Suzuki, Ivanov, and Anami in the PTAB decision (pages 7-10) rendered on 12/03/2015 for Appl. No. 12/995,082.








For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

Conferees:
/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.